                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                               No. 7:16-CR-116-D-20

  UNITED STATES OF AMERICA                 )
                                           )                    ORDER
                     V.                    )
                                           )
  DERRICK TYRONE INGRAM,                   )
                                           )
                              Defendant. )
                                           )
      This matter comes before the Court on the United States of America's Motion

to seal its sealed Exhibit 1, [D.E. 1588], attached to its response in opposition to

Defendant's motion for compassionate release. For good cause having been shown,

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the United States sealed Exhibit 1, [D.E. 1588], attached to the United States'

response in opposition to Defendant's motion for compassionate release.

      SO ORDERED this l _ day of     ..<a.pk~         , 2021.




                                      J E S C. DEVER, III
                                      United States District Judge




       Case 7:16-cr-00116-D Document 1596 Filed 09/07/21 Page 1 of 1
